Exhibit 10.18

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

SUBLICENSING CONSENT AND AMENDMENT

This SUBLICENSING CONSENT AND AMENDMENT (the “Consent”) is entered this
September 5, 2007 (the “Consent Date”) by BioDelivery Sciences International,
Inc. (“Parent”), its wholly-owned subsidiary Arius Pharmaceuticals, Inc.
(“Arius”; with Parent, “BDSI”), CDC IV, LLC (“CDC”) and Meda AB (“Meda”).

WHEREAS, BDSI and CDC are parties to that certain Clinical Development and
License Agreement, dated July 14, 2005, as amended (the “CDC License”), and
Security Agreement, dated February 15, 2006, as amended (the “Security
Agreement”), under which CDC has certain rights with respect to certain
intellectual property rights and assets of Arius related to Arius’ BEMA Fentanyl
product;

WHEREAS, Arius and Parent intend to enter into a licensing agreement with Meda
granting Meda rights to develop and commercialize the BEMA Fentanyl product in
the United States, Canada, and Mexico, as will be described in a license
agreement to be executed between Arius, Parent, and Meda in a form substantially
similar to that attached hereto as Exhibit A (the “Meda License”), such license
to be executed simultaneously with or following the execution of this Consent;

WHEREAS, the Meda License requires (i) Meda to be granted certain rights under
the Program Data (as defined in the CDC License) to market, advertise, promote,
distribute, offer for sale, sell and import Product in the Territory (as defined
in the Meda License) and, upon the occurrence of certain events, make, have made
and/or research and develop Product for sale in the Territory (as defined in the
Meda License) and (ii) that Meda’s rights shall survive any: (1) termination of
the CDC License by CDC pursuant to Section 10.2, 10.3, or 10.4 thereof for which
Arius does not exercise its continuation rights under Section 10.7 of the CDC
License, (2) grant of an exclusive license to CDC pursuant to Section 10.5.3 of
the CDC License and/or Section 2.04(d) of that certain BEMA License Agreement,
between Arius and Arius Two, Inc. (“Arius Two”), dated September 5, 2007, as
amended (the “Arius Two License”), and (3) assignment of certain Arius assets to
CDC under the CDC License and/or Security Agreement (such termination, license
grant, and assignment, a “CDC Termination Event”), with such rights granted to
Meda pursuant to the Meda License surviving such CDC Termination Event in order
to permit Meda to continue the undisturbed enjoyment of such rights under the
Meda License; provided, however that BDSI, Arius and their respective affiliates
shall automatically assign (without the need for any further act on the part of
any person or entity), and hereby do assign to CDC free and clear of any and all
liens and other encumbrances, upon the occurrence of such CDC Termination Event,
all of the rights and benefits of Parent, Arius and any of their respective
affiliates under the Meda License (subject to any (i) rights and benefits of an
Arius Two Assignee (as such term is defined in that certain BEMA Acquisition
Consent, Amendment, and Waiver dated as of the date hereof between Parent,
Arius, Arius Two, and CDC) under the Arius Two License (or any subsequent
license entered into by an Arius Two Assignee and CDC pursuant to
Section 2.04(d) of the Arius Two License) and (ii) subsequent assignment of
rights and benefits under the Meda License to an Arius Two Assignee from CDC
upon an Arius Two Termination Event, as defined in the Arius Two License;
provided further, however, that in no event shall the foregoing assignment
impose any costs or other obligations on CDC in excess of those imposed on CDC
under the CDC License.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

WHEREAS, the CDC License and Security Agreement do not currently contemplate or
permit Arius’ grant to Meda of the rights referenced above on the terms
described in the Meda License; and

WHEREAS, CDC wishes to enable Arius to enter into the Meda License in order to
maximize the commercial success of the Product (as defined in the CDC License)
by executing this Consent.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Consent agree as follows:

1. Definitions. Any capitalized terms not separately defined in this Consent or
by reference to the Meda License shall have the meaning provided in the CDC
License.

2. Executed Meda License. Attached hereto as Exhibit A is a final and complete
copy of the Meda License, together with final and complete copies of all other
agreements entered into between Parent, Arius or any of their affiliates and
Meda in connection with the Meda License (the “Collateral Documents”, and
together with the Meda License, the “Meda Transaction Documents”). Except for
the Meda Transaction Documents attached as Exhibit A, there are no other
agreements, side letters or other understandings between Parent, Arius, or any
of their affiliates and Meda related to the subject matter of the Meda License.
The parties acknowledge and agree that the consent of CDC is subject to the
foregoing statements being true and correct.

3. Consents and Waivers.

a. Effective upon the execution of the Meda License, CDC agrees, notwithstanding
anything to the contrary in the CDC License or Security Agreement, that
(i) Arius shall be entitled to grant Meda under the Program Data the right to
(a) market, advertise, promote, distribute, offer for sale, sell and import
Product in the Territory (as defined in the Meda License) and, upon the
occurrence of certain events, (b) make and have made and/or research and develop
Product for sale in the Territory (as defined in the Meda License), as
contemplated and required by the Meda License, and (ii) upon a CDC Termination
Event (other than a termination caused by material breach of Meda), such rights
granted to Meda pursuant to the Meda License shall survive such CDC Termination
Event, in order to permit Meda to continue the undisturbed enjoyment of such
rights under the Meda License, and Parent, Arius and their respective affiliates
shall automatically assign (without the need for any further act on the part of
any person or entity), and hereby do assign to CDC free and clear of any and all
liens and other encumbrances, upon the occurrence of such CDC Termination Event,
all of the rights and benefits of BDSI, Arius and any of their respective
affiliates under the Meda License (subject to any (i) rights and benefits of any
Arius Two Assignee (or any subsequent license entered into by any Arius Two
Assignee and CDC pursuant to Section 2.04(d) of the Arius Two License) and
(ii) subsequent assignment of rights and benefits under the Meda License to an
Arius Two Assignee from CDC upon an Arius Two Termination Event); provided
further, however, that in no event shall the foregoing assignment impose any
costs or other obligations on CDC in excess of those imposed on CDC under the
CDC License.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

b. Upon an Arius Two Termination Event following a CDC Termination Event, CDC
shall automatically assign, and hereby does assign, all rights and benefits
under the Meda License to Arius Two, free and clear of all liens, claims, and
encumbrances, as contemplated by the Meda License.

c. CDC hereby agrees that, notwithstanding anything to the contrary, Meda is a
Qualified Collaboration Partner for purposes of the CDC License. CDC consents
(a) under Section 8.5.1 of the CDC License to Arius’ granting of rights to Meda
as set forth above, (b) under Section 3.5 of the CDC License to Meda as a
Qualified Collaboration Partner, and (c) to the amendment of the Arius Two
License pursuant to amendments, consents, and/or waivers with respect thereto to
be made in conjunction with the Meda License in substantially the forms attached
hereto as Exhibit B. CDC acknowledges and agrees that Meda has, in Section 9.13
of the Meda License, made the express acknowledgement required by the
next-to-last sentence of Section 3.5 of the CDC License.

d. For so long as the Meda License is in full force and effect, CDC further
hereby amends or waives compliance with (or the applicability of) certain
provisions of the CDC License for purposes of enabling BDSI to enter into the
Meda License as further described below.

i. Solely with respect to the Territory (as defined in the Meda License), the
parties hereby agree that (a) the definition of “Development Program” shall,
except for purposes of Sections 1.11, 1.18, 1.28, 1.36, 1.51, 3.1, 3.4, 5.1,
5.2, 6.4.1, 6.11, and 9.1 (for which the definition of “Development Program” in
the CDC License shall remain as defined prior to the execution of the Meda
License), be amended such that it is now the same definition as “Development
Program” contained in the Meda License, (b) the definition of “Development Term”
shall be amended so that such term expires on the earlier of (i) the Trigger
Date or (ii) the initial Approval of the Product, and (c) the decision-making
role of the Development Committee, including but not limited to with respect to
matters related to post-Approval development or commercialization activities,
shall terminate upon expiration of the Development Term (as such term is amended
above), and BDSI or its sublicensees shall thereafter be entitled to make
Product-related development and commercialization decisions in their discretion
(subject to the terms of the Meda License and, as determined with reference to
the effects of this Consent, the CDC License);

ii. Subject to Section 3(d)(xii) below, the parties hereby agree that the
efforts of Meda (or its affiliates or sublicensees) with respect to its
(i) post-Approval development of the Product and (ii) the preparation and filing
of all required application(s) for Approval in Mexico or Canada (all such
activities, “Meda Development Activities”) shall be deemed the efforts of BDSI
for purposes of determining whether BDSI’s obligations under Section 3.1 have
been satisfied.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

iii. Subject to Section 3(d)(xiv) below, and solely with respect to the
Territory, the parties hereby agree that Sections 2.2, 3.1, 3.2, 3.3, 6.4.1,
6.4.3, 10.4.1, and 10.4.2 of the CDC License shall terminate on expiration of
the Development Term.

iv. Subject to Section 3(d)(xii) below, CDC hereby agrees that Meda Development
Activities and, upon assignment of any Approval to Meda, any other activities of
Meda (or its affiliates or sublicensees) shall, upon assignment of any Approval
to Meda as contemplated by the Meda License, be deemed the activities of BDSI
for purposes of determining whether BDSI’s obligations under Section 4.1.1 have
been satisfied to the extent applying to any post-Approval activities with
respect to the Product.

v. CDC hereby acknowledges and agrees that, notwithstanding anything to the
contrary, BDSI shall be entitled to assign, and Meda shall be entitled to be
assigned, Approvals as described in the Meda License.

vi. Subject to Section 3(d)(xiv) below, CDC hereby agrees, solely with respect
to the Territory (as defined in the Meda License), that its rights under the
second and third sentences of Section 4.3 shall not apply to Meda Development
Activities or any other meetings with Governmental Authorities following
Approval of the Product.

vii. Subject to Section 3(d)(xiv) below, CDC hereby agrees, solely with respect
to the Territory (as defined in the Meda License) that BDSI’s obligations under
Section 4.5.1 shall terminate upon the expiration of the Development Term.

viii. CDC hereby agrees that, notwithstanding the limitations of Section 5.3.2,
BDSI shall be entitled to manufacture and have manufactured Products prior to
Approval as necessary to fulfill its obligations under the Supply Agreement (as
defined in the Meda License).

ix. Subject to Section 3(d)(xii) below, CDC hereby acknowledges and agrees that
the efforts of Meda shall be deemed the efforts of BDSI for purposes of
determining whether BDSI’s obligations under Section 6.1 have been satisfied.

x. Subject to Section 3(d)(xiv) below, CDC hereby waives, solely with respect to
the Territory (as defined in the Meda License), BDSI’s obligations under
Section 6.2 for purposes of the Meda License and with respect to Meda’s proposed
and actual commercialization of Product thereunder.

xi. CDC agrees that its rights under Section 10.5.2, 10.5.3, 10.5.4, 10.5.5, and
10.5.6 shall be subject to Meda’s rights under the Meda License.

xii. The parties acknowledge and agree that BDSI’s obligations under the CDC
License, as determined with reference to the effects of this Consent, shall not
be reduced or otherwise affected by any sublicense by BDSI to Meda under the
Meda License of its rights under the CDLA.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

xiii. CDC acknowledges and agrees that Meda shall be entitled to, in accordance
with Section 11.11 of the Meda License, sublicense the rights granted under the
Meda License as permitted by Section 3.02(a) thereof, provided that BDSI, in
accordance with its consent rights, shall first provide CDC an opportunity to
review any proposed sublicense and BDSI’s consent to such sublicense shall be
subject to CDC’s prior written consent, such consent not to be unreasonably
withheld.

xiv. The parties hereby acknowledge and agree that BDSI shall be entitled and
obligated to provide CDC with all information, materials and documentation that
are generated by or otherwise reside with Meda to same extent that BDSI would
have access to or receive such information, materials and documentation from
Meda under the Meda License, including, but not limited to, information,
materials and documentation to be provided by Meda to BDSI pursuant to Sections
2.03(b)(ii), 2.04, 2.05, 2.07(d), 3.02(a), 4.06, 5.01(b), 5.01(f), 6.03, 6.04
and 11.05 of the Meda License.

xv. Notwithstanding anything to the contrary contained in any agreement between
any of BDSI, Meda or CDC, or any of their respective affiliates, BDSI and Meda
acknowledge and agree that any and all information, materials and documentation
provided to CDC by Meda or BDSI, or their affiliates, as applicable, may be
disclosed by CDC under obligations of confidentiality to agents, auditors,
advisors, contractors and investors and to potential agents, auditors, advisors,
contractors and investors in connection with CDC’s financing activities.

xvi. The parties hereby agree that Section 3.4 of the CDC License shall be
amended to give Meda, in accordance with Section 7.01 of the Meda License, the
first right to assume responsibility for the preparation, filing, prosecution or
maintenance of any abandoned Company Patent Rights, with CDC receiving
information, comment and subsequent step-in rights in accordance with
Section 7.01 of the Meda License.

xvii. Except to the extent provided in the Meda License, this Consent, or the
provisions of the CDC Agreement (as modified by this Consent) that expressly
apply to sublicensees of BDSI thereunder, CDC hereby waives the requirements of
Section 5.3.4 with respect to the licenses granted under the Meda License.

e. Except to the extent Meda may assign the Meda License under Section 14.01
thereof, the parties acknowledge and agree that during the term of the Meda
License, Meda shall not, without the prior written consent of CDC, such consent
not to be unreasonably withheld, sell, license (except as permitted by
Section 3.02(a) of the Meda License), encumber or otherwise transfer to a third
party any Approval or Program Data.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

4. Amendments to Meda Transaction Documents. Arius and BDSI agree that they will
not enter into any amendment or otherwise modify any of the Meda Transaction
Documents in a manner that would adversely affect the rights of CDC under the
CDC License without the prior written consent of CDC (which consent may be
withheld at CDC’s sole discretion). The parties acknowledge and agree that the
consent of CDC contained herein is subject to Arius and BDSI agreeing to the
foregoing restrictions.

5. Net Sales. Arius and BDSI agree and acknowledge that *** CDC agrees and
acknowledges that, notwithstanding anything to the contrary, ***.

6. License to Continue in Full Force and Effect. To the extent that the terms of
the CDC License or Security Agreement are varied by this Consent, such
variations shall be deemed to be lawfully made amendments to the CDC License
pursuant to Section 11.5 thereof and to the Security Agreement pursuant to
Section 7.1 thereof. Except as they may be modified by this Consent, the CDC
License and Security Agreement shall remain unchanged and in full force and
effect.

7. Governing Law. This Consent shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, without regard to its
conflicts of laws rules.

8. Counterparts. This Consent may be executed in two or more counterparts, each
of which shall be deemed and original, but all of which together shall
constitute one and the same instrument. Signatures to the Consent may be
transmitted via facsimile and such signatures shall be deemed to be originals.

[Signature page to follow]

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

IN WITNESS WHEREOF, the parties have executed and delivered this Consent as of
the Consent Date.

 

ARIUS PHARMACEUTICALS, INC. By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President BIODELIVERY SCIENCES INTERNATIONAL,
INC. By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President and CEO CDC IV, LLC By:  

/s/ David Ramsey

Name:   David Ramsey Title:   Partner MEDA AB By:  

/s/ Anders Lonner

Name:   Anders Lonner Title:   CEO



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

EXHIBIT A

FORM OF MEDA LICENSE



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

EXHIBIT B

ARIUS TWO LICENSE AMENDMENT/CONSENT